ON PETITION FOR REHEARING.
Per CURIAM.
A petition for a rehearing has been filed herein, and the main contention is that the judgment-roll in the case of Potvin v. Malanfant shows that the court never acquired jurisdiction to enter judgment in that action, and counsel contends that the affidavit and order for service of summons by publication are before the court and ought to be considered.
It is true the affidavit and order for service of summons by publication are contained in the record, but under our statute are no part of the transcript on appeal, and for that *734reason this court cannot consider them. As stated in the opinion in this case, the judgment-roll in cases where the complaint is not answered consists of the summons with the affidavit or proof of service, and the complaint with a memorandum indorsed thereon that the default of the defendant in not answering was entered, and a copy of the judgment.
On the trial of this case only the judgment-roll in the ease of Potvin v. Malanfant could be legally admitted as evidence as to the jurisdiction of the court to enter judgment in that case, and if the judgment-roll in that case contained papers not constituting a part of the judgment-roll, that court could not legally consider them nor could such papers be considered on appeal by this court. Section 4148, Revised Statutes, provides how the proof of service of summons and complaint must be made, and is as follows:
“Proof of service of summons and complaint must be as follows:
“1. If served by the sheriff, his certificate thereof;
“2. If by any other person, his affidavit thereof; or
“3. In case of publication, the affidavit of the printer, or his foreman or principal clerk, showing the same; and an affidavit of a deposit of a copy of the summons in the postoffice if the same has been deposited; or
“4. The written admission of the defendant. In case of service otherwise than by publication, the certificate or affidavit must state the time and place of service. ’ ’
It will be observed that the third paragraph of said section applies to the proof of service of .summons when the service has been made by publication, and it is there provided that the proof of such service is the affidavit of the printer or his foreman or principal clerk, showing the same, and an affidavit of the deposit of a copy of the summons in the post-office, if the same has been deposited. As the statute provides just what the proof of service consists of, this court is not empowered to amend that section, and hold that the proof of service of summons by publication shall consist of the affidavit and order for the publication of summons, in addition to the affidavits provided for in said section.
*735It appears to ns that the provisions of said section make it too clear to admit of any controversy as to just what papers the proof of service of summons by publication consists of. As no change could result in the opinion heretofore filed by granting a rehearing, a rehearing is denied.